ACCEPTED
                                                                                                     01-15-01003-CV
                                                                                          FIRST COURT OF APPEALS
                                                                                                  HOUSTON, TEXAS
                                                                                               12/28/2015 8:18:02 AM
                                                                                               CHRISTOPHER PRINE
                                                                                                              CLERK

                      Linebarger Goggan Blair & Sampson, LLP
                               4828 Loop Central Drive, Suite 600
                                     Houston, Texas 77081                        FILED IN
                                      Main: 713-844-3400                  1st COURT OF APPEALS
                                                                              HOUSTON, TEXAS
                                                                          12/28/2015 8:18:02 AM
                                                                              December 28,
                                                                          CHRISTOPHER     A. 2015
                                                                                             PRINE
                                                                                   Clerk
Via E-File

The Honorable Christopher A. Prine, Clerk
First Court of Appeals
301 Fannin
Houston, Texas 77002-2066
        Re:     Request for electronic copy of the Trial Court’s Clerk’s Record in Case No. 01-
                15-01003-CV; Glenn Herbert Johnson v. Harris County, et al.; In the First Court
                of Appeals; Trial Court Cause No. 2009-51784
Dear Clerk:
        I am writing to request an electronic copy of the Trial Court’s Clerk’s Record which was
filed on December 22, 2015. A representative from our office will pick-up the disk later today.
        Thank you for your assistance in this matter. Please contact me if you have any questions.


                                                         Sincerely,




                                                         Nick Nicholas

cc:     Via Electronic Mail
        Glenn H. Johnson (prairie_view_grad@yahoo.com)




Edward J. (Nick) Nicholas   Direct: 713-844-3405     Fax: 713-844-3504     Nick.Nicholas@lgbs.com